Citation Nr: 0203351	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  00-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oscar M. Quijencio


WITNESSES AT HEARING ON APPEAL

Appellant, son, and grandson



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had recognized 
guerrilla service from January to November 1945.  The veteran 
died in June 1988.

VACATUR

This matter arises from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In June 2001, the 
appellant appeared before the undersigned Board Member 
sitting in Manila, the Republic of the Philippines.  The case 
was transferred to the Board for appellate review in October 
2001, subsequent to expiration of a 60 day extension of time 
for submission of additional evidence, as requested by the 
appellant.  Concomitantly, as the case was transferred to the 
Board, additional evidence was submitted on the appellant's 
behalf, but was not associated with the claims file because 
the evidence apparently arrived at the Board prior to the 
claims file.  As a result, the evidence was instead returned 
to the RO and was not present in the record before the Board 
at the time that the Board's decision dated November 30, 
2001, was promulgated.  As the evidence was submitted prior 
to the Board's decision, within applicable time limits, and 
in light of the appellant's right to due process, the Board 
concludes that its November 2001 decision should be vacated.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the Board's own motion, 
due to a denial of due process.  38 C.F.R. § 20.904 (2001).  
In the instant case, the evidence submitted in October 2001 
bears directly upon the issue in question and must be 
considered to afford the appellant the full process she is 
entitled to.  

Accordingly, the November 30, 2001 decision of the Board of 
Veterans' Appeals is hereby vacated.  



		
D. C. Spickler
	Member, Board of Veterans' Appeals





